Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Status of Claims
	Claims 1, 8, 10-13 are pending in this application. Claims 2-7, 9, and 14-18 have been canceled.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of U.S. Patent No. 10231454 in view of PPDB (https://sitem.herts.ac.uk/aeru/ppdb/en/Reports/3098.htm), Pesticide Resistance Strategies (https://resistance.nzpps.org/index.php?p=fungicides/sdhi), and IUPAC dipymetitrone (https://sitem.herts.ac.uk/aeru/iupac/Reports/3088.htm, 2014), as evidenced by chemicalbook (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB0290308.htm#:~:text=Mancozeb%20is%20a%20mixture%20of,bis(dithiocarbamate)%20anionic%20ligand.). Although the both ‘454 and the instant application claim combinations of the same active compounds A with the same active agents, instantly claimed, e.g. mancozeb which is a 50:50 mixture of the claimed zineb with maneb (as is evidenced by chemical book). ‘454 further teaches combining A with various conazole fungicides and various known SDHI fungicides and as such it would have been obvious to one of ordinary skill in the art that the claimed mefentrifluconazole and the claimed dipymetitrone and/or pydiflumetofen would have been obvious to also mix with applicant’s active A because mefentrifluconazole is a conazole fungicide and functions as a sterol biosynthesis inhibitor, and belongs in the same family as tebuconazole, tetraconazole, etc. all of which are claimed by ‘454 as being appropriate mixing partners to combined with the claimed agents of formula/active compound A (See PPDB summary: conazole fungicides), and the claimed dipymetitrone  and pydimeflumetofen are SDHI fungicides (See IUPAC entry for Dipymetitrone, mode of action; See also Pesticide resistance strategies) which include boscalid, bixafen, benzovindiflupyr, etc. as is discussed above, all of which were taught by ‘454 to be an appropriate fungicides to mix with the claimed agents of applicant’s formula to form additive and synergistic mixtures. Thus, it would have been obvious to one of ordinary skill in the art when looking to ‘454 to formulate the claimed combinations of actives which are synergistic in the broadly claimed ratios of A:B of 1000:1 or 1:1000 because ‘454 already teaches that some of the claimed active agents were already known in the art to be mixed with applicant’s active compound A, e.g. zineb present as a 1:1 ratio with maneb in mancozeb, and other very closely related active agents to the instantly claimed B groups were known in the art to provide known combined pesticidal results when mixed with applicant’s compounds of formula A as is discussed above because ‘454 teaches that SDHI fungicides are useful for mixing with their active compound A to form additive and synergistic mixtures and as such one of ordinary skill in the art would expect the new SDHI fungicides instantly claimed, e.g. pydiflumetofen and dipymetitrone to also exhibit the same at least additive if not synergistic effects with active .

Claims 1, 10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 14, 18, and 20 of U.S. Patent No.9974305 (‘305) in view of WO2015119246 (with US20170188580 being used solely as the English translation) and as evidenced by chemicalbook (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB0290308.htm#:~:text=Mancozeb%20is%20a%20mixture%20of,bis(dithiocarbamate)%20anionic%20ligand.). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘305 broadly teaches/claims applicant’s active compound A mixed with an overlapping scope of components B, specifically mancozeb which as evidenced by chemicalbook is a 50:50 mixture of zineb and maneb (See uses), for forming agricultural compositions and for use in the same methods which are instantly claimed and in the same ratios that are instantly claimed as is taught by ‘246 (See compound 25 [0144-0160]; [0235, cmpd 25 +L16-mancozeb]; [0338]; [0210, synergistic disease controlling effect]; Table 56); [0248]). ‘305 merely claims a slightly broader scope of the active components A. However, it would have been obvious to one of ordinary skill in the art to select the claimed active compound A when looking to ‘246 for use in combination with mancozeb which comprises zineb to form synergistic ratios because ‘305 in view of ‘246 .

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 13 is rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 

The specification discloses only a single example of applicant’s A and zineb in ratios of 200:1 of zineb to A, a single example of pydiflumetofen (C49) with applicant’s A in ratios of 2:1 of pydiflumetofen, a single example of mefentrifluconazole (H51) with applicant’s A at a ratio of 20:1 (component B:component A), etc. The specification is silent however on whether equimolar ratios of A:B or ratios wherein A is in excess of B are actually synergistic as is claimed in claim 13 which claims ratios of 1000:1 of applicant B:A to 1:1000 of applicant’s B:A. The specification merely discloses a few examples discussed above which show that various concentrations of B:A wherein B is in excess of A lead to synergistic results.
However, the specification fails to disclose any additional examples which demonstrate that equimolar ratios of A:B or ratios wherein A is in excess of B are actually synergistic as is claimed in claim 13 which claims ratios of 1000:1 of applicant B:A to 1:1000 of applicant’s B:A. Thus, it is clear that Applicants' description of synergy throughout the entirety of this claimed range with applicant’s amended scope of A:B is in large part conjecture. It appears that synergistic mixtures wherein applicant’s A was in excess of B or A:B are in equimolar ratio were not known in the prior art at the time of the instant invention by Applicants nor appear to be known as demonstrated by applicant’s results, and include compositions yet to be discovered. 
As the specification fails to describe synergy throughout the entirety of this claimed range in claim 13 specifically with equimolar ratios of A:B or ratios wherein A is in excess of B, the disclosed single examples of applicant’s compound A being mixed with each of applicant’s claimed B components in various ratios wherein B is always in excess of A does not constitute a substantial portion of the claimed genus. 

It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of any examples of synergy which use equimolar ratios of A:B or ratios wherein A is in excess of B as are instantly claimed in claim 13. The specification merely discloses a single example of each of applicant’s newly amended scope of B agents being combined with applicants now specific A compound wherein B is always in excess of A to show that there appears to be some synergy for these specific concentration ratios tested. Thus, Applicants have failed to demonstrate possession of the entire range of concentrations, specifically 1000:1 of applicant’s B:A and 1:1000 of applicant’s B:A being synergistic as is instantly claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 
The disclosed examples which demonstrate that when B is in excess of A in concentrations of from about 2:1 to 200:1 wherein B is always in excess of A, does not constitute an adequate description to demonstrate possession of the claimed synergistic ratios of 1000:1 of applicant’s B:A and 1:1000 of applicant’s B:A. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of their claimed synergistic ratios such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the claimed ratios of 1000:1 of applicant’s B:A and 1:1000 of applicant’s B:A being synergistic because applicant’s have not demonstrated that equimolar or ratios wherein A is in excess of B for any of their claimed combinations exhibits any synergy. As such, the Artisan of skill could not predict that Applicant possessed any additional synergistic species except for ratios of B:A from 200:1 to 2:1.
Therefore, the breadth of the claims as reading on numerous compositions wherein the ratios of 1000:1 of applicant’s B:A to 1:1000 of applicant’s B:A, that exhibit synergistic activity 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 13, is/are rejected under 35 U.S.C. 102(a)1 and/or 102(a)(2) as being anticipated by Kuwahara et al. (WO2015119246, from IDS with US20170188580 being used solely as the English translation) as evidenced by chemicalbook (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB0290308.htm#:~:text=Mancozeb%20is%20a%20mixture%20of,bis(dithiocarbamate)%20anionic%20ligand.).
Regarding claims 1, 10, and 13, Kuwahara expressly teaches the combination of applicant’s A with mancozeb in a 200:1 ratio of mancozeb which is (50:50 maneb:zineb as evidenced by chemical book) which is a 100:1 ratio of zineb: applicant’s active A which falls within applicant’s claimed synergistic ratios of A:B (See [0144-0160]; [0235, 25+L16 (mancozeb)]; Table 56, 25+L16; etc.).
Kuwahara teaches all limitations of the claims and thereby anticipates the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (JP2016011286, from IDS), PPDB (https://sitem.herts.ac.uk/aeru/ppdb/en/Reports/3098.htm), Pesticide Resistance Strategies (https://resistance.nzpps.org/index.php?p=fungicides/sdhi), and IUPAC dipymetitrone (https://sitem.herts.ac.uk/aeru/iupac/Reports/3088.htm, 2014), as evidenced by chemicalbook (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB0290308.htm#:~:text=Mancozeb%20is%20a%20mixture%20of,bis(dithiocarbamate)%20anionic%20ligand.).
Applicant’s claim:
--A bactericidal or fungicidal composition comprising synergistic amounts of active ingredient A which has the formula disclosed in the instant claims and active ingredient B which is selected from the listed actives in the instant claim.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 8, 10-12, Iwasa teaches compounds of applicant’s formula/active compound A and homologous and closely related variants thereof (see JP document pg. 245-246, compounds 17-047 and 17-048, as well as compounds 17-041-17-046, and 17-049-17-052; machine English translation: Formulation example 5; Synthesis example 27; Test examples 1-12; paragraph starting with, “In particular, by applying mixed with other type of Regarding claim 13, Iwasa teaches that the claimed active of applicants formula is a preferred active as it was shown to be effective in all of Iwasa’s examples and they teach that it can be combined to form synergistic mixtures with the claimed active agents and/or closely related active agents to those instantly claimed (see JP document pg. 245-246, compounds 17-047 and 17-048, as well as compounds 17-041-17-046, and 17-049-17-052; machine English translation: Formulation example 5; Synthesis example 27; Test examples 1-12; paragraph starting with, “In particular, by applying mixed with other type of fungicides…and through the list of fungicides ending with group U; claims). Iwasa further teaches that the combined use of the claimed agents with other fungicides, etc. is expected to broaden the pesticidal spectrum by the additive and synergistic effect of the agrochemicals.
	
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1, 8, 10-13, Iwasa does not specifically teach that the combinations are always synergistic but as they teach the claimed combinations and very closely related 
Regarding claims 8, wherein the component B is selected from B-I group, specifically pydimetofen. Iwasa does not teach wherein these specific agents are used in combination with the claimed active agent (A). However, pydiflumetofen is an SDHI fungicide (as is taught by Pesticide resistance strategies which includes fungicides such as boscalid, bixafen, benzovindiflupyr, fluopyram, penthiopyrad, etc. see table 1) all of which are taught by Iwasa to be appropriate fungicides to mix with the claimed agents of applicant’s formula in order to form additive and synergistic mixtures. 
Regarding claim 11, wherein the component B is selected from B-IX group or B-XIV group, respectively. Iwasa does not teach wherein these specific agents are used in combination with the claimed active agent (A). However, mefentrifluconazole is a conazole fungicide and functions as a sterol biosynthesis inhibitor, and belongs in the same family as tetraconazole, tebuconazole, etc. all of which are taught by Iwasa as being appropriate mixing partners to combined with the claimed agents of formula/active agent A (See PPDB summary: conazole fungicides; See sections of Iwasa cited above). Regarding claim 12, and the agents claimed in group B-XIV, include dipymetitrone which is an SDHI fungicide (See IUPAC entry for Dipymetitrone, mode of action) which include boscalid, isopyrazam, bixafen, benzovindiflupyr, fluopyram, etc. as is discussed above, all of which were taught by Iwasa to be an appropriate fungicides to mix with the claimed agents of applicant’s formula/active agent A to form additive and synergistic mixtures. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art when looking to Iwasa to formulate the claimed combinations of actives which are synergistic in the broadly claimed ratios of A:B of 1000:1 or 1:1000 because Iwasa already teaches that some of the claimed active agents were already known in the art to be mixed with applicant’s active compound A, e.g. zineb present as a 1:1 ratio with maneb in mancozeb with applicant’s specific active compound A, and other very closely related active agents to the instantly claimed B groups were known in the art to provide at least additive if not synergistic results when mixed with applicant’s compounds of formula A as is discussed above because Iwasa teaches that SDHI fungicides are useful for mixing with their active compound A to form additive and synergistic mixtures and as such one of ordinary skill in the art would expect the new SDHI fungicides instantly claimed, e.g. pydiflumetofen and dipymetitrone to also exhibit the same at least additive if not synergistic effects with active compound A since it was already known in the art to combine A with many other SDHI fungicides known in the art to form additive and/or synergistic mixtures. Additionally, it also would have been obvious to use mefentrifluconazole in the compositions of Iwasa because Iwasa teaches combining applicant’s active compound A and many other conazole fungicides in additive and/or synergistic combinations, and it would have been routine for one of ordinary skill in the art to optimize the ratios of A to B in order to form the most effective combinations for controlling plant diseases especially since Iwasa already teaches treating the same diseases and wherein the claimed combinations are fungicidal, e.g. mancozeb which contains zineb and applicant’s active compound A (See entire document; paragraphs starting with, “As used herein, the term “pest control agent” through end of paragraph beginning with, “Leishmania donovani…”).
	It also would have been obvious to one of ordinary skill in the art to mix the component A of formula I with the specifically claimed agents B from claims 8-9 and 11-12 because Iwasa 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill .


Claims 1, 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al. (WO2015119246, from IDS with US20170188580 being used solely as the English translation) as evidenced by chemicalbook (https://www.chemicalbook.com/ChemicalProductProperty_EN_CB0290308.htm#:~:text=Mancozeb%20is%20a%20mixture%20of,bis(dithiocarbamate)%20anionic%20ligand.) as applied to claims 1, 10, and 13 above and further in view of PPDB (https://sitem.herts.ac.uk/aeru/ppdb/en/Reports/3098.htm), Pesticide Resistance Strategies (https://resistance.nzpps.org/index.php?p=fungicides/sdhi), and IUPAC dipymetitrone (https://sitem.herts.ac.uk/aeru/iupac/Reports/3088.htm, 2014).
Applicant’s claims are as discussed above.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 8, 10-12, Kuwahara teaches compounds of applicant’s formula/active A (see pg. 11, synthesis example 1/cmpd. 25) and Kuwahara further teaches wherein this compound/cmpd. 25 can be mixed other herbicidal agents to provide synergy/synergistic action, e.g. mancozeb which is a (1:1) mixture of the instantly claimed zineb (and maneb) which reads on instant claims 1 and 10 and 13 as is discussed above and incorporated herein (see [0053]; table 15 entry L15; [0235]). 
Thus, Kuwahara expressly teaches that they envision the combination of applicant’s active compound A with mancozeb (Which contains zineb); [0049, various conazole fungicides]; [0199, various SDHI fungicides, e.g. bixafen, benzovindiflupyr, etc.]; [0144-0160]; [0235, 
	Regarding claim 13, Kuwahara teaches wherein their active ingredient A which can be the claimed active ingredient A/Kuwahara’s compound 25 is mixed with the secondary active agents, e.g. mancozeb which contains zineb in ratios of 0.01 to 1000 parts of B to 1 part A which are the same ratios instantly claimed (see [0248]; and all of the sections cited above).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1, 8, 10-13, Kuwahara teaches that their combinations are synergistic and as they teach the claimed combinations and very closely related combinations of the applicant’s active compound A in combination with other known conazole fungicides and other known SDHI fungicides and mancozeb which comprises the claimed zineb and recognize that these combinations are synergistic (see [0009]; [0010]; [0108]; [0210])
Regarding claims 8, wherein the component B is selected from B-I group, specifically pydimetofen. Kuwahara does not teach wherein these specific agents are used in combination with the claimed active agent (A). However, pydiflumetofen is an SDHI fungicide (as is taught by Pesticide resistance strategies which includes fungicides such as boscalid, bixafen, benzovindiflupyr, fluopyram, penthiopyrad, etc. see table 1) all of which are taught by Kuwahara to be appropriate fungicides to mix with the claimed agents of applicant’s formula in order to form additive and synergistic mixtures. 
Regarding claim 11, wherein the component B is selected from B-IX group or B-XIV group, respectively. Kuwahara does not teach wherein these specific agents are used in combination with the claimed active agent (A). However, mefentrifluconazole is a conazole fungicide and functions as a sterol biosynthesis inhibitor, and belongs in the same family as tetraconazole, tebuconazole, etc. all of which are taught by Kuwahara as being appropriate mixing partners to combined with the claimed agents of formula/active compound A (See PPDB summary: conazole fungicides; See sections of Kuwahara cited above). Regarding claim 12, and the agents claimed in group B-XIV, include dipymetitrone which is an SDHI fungicide (See IUPAC entry for Dipymetitrone, mode of action) which include boscalid, isopyrazam, bixafen, benzovindiflupyr, fluopyram, etc. as is discussed above, all of which were taught by Kuwahara to be an appropriate fungicides to mix with the claimed agents of applicant’s formula to form additive and synergistic mixtures. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It also would have been obvious to one of ordinary skill in the art to mix the component A of formula I with the specifically claimed agents B from claims 8-9 and 11-12 because Kuwahara does not specifically limit what fungicides can be combined with their fungicidal active compound A and the claimed fungicides are known fungicides with known modes of action to which related fungicides having the same modes of action and/or belonging to the same families as discussed above were already known in the art to be effective mixing partners with applicant’s compound of the claimed formula/active compound A as is taught by Kuwahara, and it is obvious to combine known fungicides with the agents of applicant’s formula/active compound A because Kuwahara teaches that they were especially useful when combined with fungicides because this leads to synergistic activity as is discussed above. Thus, these other members of previously disclosed families of fungicides, e.g. conazoles, or new members of the SDHI fungicides, etc. would have been obvious mixing partners to create new mixtures of 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to Argument/Remarks
	Applicant’s amendments to the claims have prompted the new grounds of rejection presented herein. Applicant’s amendments to the claims have overcome the previous grounds of rejection under 112, and 103 and these rejections have been withdrawn by the examiner. 
	Additionally, applicants argue that their claims are fully descriptive of the claimed invention. The examiner respectfully disagrees because applicant’s claim synergistic amounts of 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
	Claims 1, 8, 10-13 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.